Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on March 16, 2022 is acknowledged.
3.	New claim 47 has been added.
4.	Claims 28-47 are pending in this application and allowed in this office action.

Terminal Disclaimer
5.	The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10407477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S COMMENTS
Withdrawn Rejections
6.	Rejection of claims 28-33 under 35 U.S.C. 103(a) as being unpatentable over Cochran et al (US 2009/0257952, cited in the previous office action) in view of Conjugation Services (www.dalton.com, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
7.	Rejection of claims 28-33 and 41-46 under 35 U.S.C. 103(a) as being unpatentable over Cochran et al (US 2009/0257952, cited in the previous office action) in view of Conjugation Services (www.dalton.com, cited in the previous office action) and Lee et al (WO 2007/097934, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
8.	Rejection of claims 28-33 and 39-46 under 35 U.S.C. 103(a) as being unpatentable over Cochran et al (US 2009/0257952, cited in the previous office action) in view of Conjugation Services (www.dalton.com, cited in the previous office action),  Lee et al (WO 2007/097934, cited in the previous office action) and Thonon et al (Bioconjugate Chem., 2009, 20: 817-823, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
9.	Rejection of claims 28-33, 39 and 41-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10407477, is hereby withdrawn in view of Applicant filing Terminal Disclaimer on March 16, 2022.
10.	Rejection of claims 28-33, 39-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10407477 in view of Thonon et al (Bioconjugate Chem., 2009, 20: 817-823, cited in the previous office action), is hereby withdrawn in view of Applicant filing Terminal Disclaimer on March 16, 2022.

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A method of making a knottin-drug conjugate comprising conjugating a small molecule drug to a knottin peptide, wherein the knottin peptide comprises a non-natural amino acid comprising a functional group selected from the group consisting of aldehyde, ketone, alkyne, alkene, aryl halide…wherein the conjugating comprises conjugating the small molecule drug to the non-natural amino acid via a linker molecule is free of prior art. As indicated in the previous office action, the closest art is Cochran et al (US 2009/0257952, cited in the previous office action). This reference has a common inventor (Jennifer Cochran) as instant application. Cochran et al teach the exact same peptide as instant SEQ ID NOs: 2 and 4 (see SEQ ID NOs: 43 and 49, respectively). Cochran et al teach that peptides are based on a molecular scaffold into which a subsequence containing the RGD integrin-binding motif has been inserted…molecular scaffold is preferably based on the knottin, e.g., EETI (see abstract). Cochran et al do not teach conjugating the peptide to a smaller molecule, a peptide comprising non-natural amino acids, linker and Huisgen cycloaddition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 28-47, as set forth in the amendment filed on March 16, 2022, are allowed.



CONCLUSION
Claims 28-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654